Mr. Justice Gary on petition for rehearing. This petition calls upon us to take more notice of some circumstances shown in the record than we did in the original opinion. First. Ten years after the deed was made the appellant built upon the property he holds, and in so doing, he built on his lot, at the north end of the passage-way, a wall to prevent the earth of his lot from falling into the alley, the surface of which was then lower than Huron street, and lower than the surface of the rear of the lot; and also so occupied his lot by building that no wagon could go upon the lot and turn. This, it is insisted, was a practical construction by the appellant of the covenant, and also an abandonment of the easement, further than as a foot-way. But the convenience of a wagon-way to Huron street, while not as great when the wagon must back in, is not thereby wholly lost. It may be a valuable incident to the lot that goods can be received and delivered in that way, and the appellant is entitled to whatever appurtenances belong to his lot, regardless of the mode in which he will use it. Second. That the opinion is wrong in not considering that the reservation of the right of arching the alley was also a reservation of a right to'support the arch on the eight and three-quarters feet. The arch was the grantor’s own affair. How he should support it was no more the concern of the appellant than of what material it should be built. All the interest that the appellant had in the arch was that the width and height of the way should not be diminished to such an extent as to seriously embarrass the use of the alley by wagons. If a support of an arch can be.so placed in the eight and three-quarters feet as not to have that effect, such support would not be a breach of the covenant. The petition is denied.